Citation Nr: 1243253	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-43 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for left hip arthritis. 


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 


INTRODUCTION

The appellant had service with the Army National Guard of Ohio beginning in 1991.  The claims file includes verification of a period of active duty for training (ACDUTRA) from June 1992 to November 1992.  The appellant also had subsequent Army National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A notice of disagreement was received in October 2009, a statement of the case was issued in September 2010, and a substantive appeal was received in October 2010. 

The appellant requested a hearing with a Decision Review Officer (DRO) in November 2009.  However, in August 2010, the appellant waived his right to a formal hearing in favor of an informal discussion of his claim. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for left hip arthritis.  An examination prior to his period of INACDUTRA in December 1991 documented that the Appellant had an old healed fracture of the left femur.  A Report of Medical History from the same date indicated that the Appellant had a fracture to the left femur with open reduction internal fixation from 1989.  On a December 1991 medical prescreening report, the appellant indicated he had no restrictions with regards to his broken hip.  The appellant alleges his left hip arthritis was aggravated by his National Guard training.  Private medical records dated in 2005 show arthritis of the left hip. 

In his October 2010 VA 9, the appellant alleged records from his National Guard Service from 1992 to 1998 are missing from the record.  Thus, the RO/AMC should attempt to obtain and associate with the claims file the appellant's complete Army National Guard personnel and service treatment records.

The duty to assist includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  The Board notes that recent case law has held that 38 C.F.R. § 3.159(c)(4)(C) establishes a low threshold for satisfying the requirements to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  McLendon states that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service that would support incurrence or aggravation, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) , 38 C.F.R. § 3.159(c)(4)(i). 

In this case, the appellant has a current diagnosis of left hip arthritis and there is sufficient evidence, significantly the appellant's physical profiles and private medical records, to show that his left hip condition may have increased in severity during his time in service so as to meet the low threshold established in McLendon.  Therefore, the Board must remand this issue for a VA examination. 

The Board also notes that the record does not include verification of any active military service, only National Guard service.  This is significant in that the advantages of certain evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).  See also 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the appellant's unit, and any other appropriate location, to request the complete Army National Guard personnel records and service treatment records of the appellant. 

The RO/AMC should also request verification of the dates the appellant served in United States Army National Guard to include the dates for each period of active duty for training and inactive duty for training as well as any periods of active duty service. The RO/AMC should prepare a summary of such dates. 

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The appellant should be notified of any action to be taken. 

All efforts to obtain these records should be memorialized in the appellant's VA claims file. 

2. After completion of the above to the extent possible, t
the appellant should be scheduled for an appropriate VA examination to determine the nature, extent and etiology of any current left hip disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner must be given a list of the appellant's verified periods of ACDUTRA and INACDUTRA  The examiner should report all current left hip diagnoses.  After examining the appellant and reviewing the claims file, the examiner should offer an opinion as to whether the pre-existing left hip disability permanently increased in severity as a result of his service, and if so, whether such increase was beyond the natural progress of the disease or injury.  

	The examiner should provide a rationale for all conclusions. 

3. The RO/AMC should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

4. Thereafter, the RO/AMC should review the expanded record and readjudicate the issue on appeal .  If the benefit sought on appeal is not granted, the appellant should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


